Case 2:19-cv-07390-DMG-AGR Document 129 Filed 07/15/21 Page 1 of 5 Page ID #:5050



   1   BRIAN M. BOYNTON
   2   Acting Assistant Attorney General
       Civil Division
   3   AUGUST E. FLENTJE
   4   Special Counsel
   5   WILLIAM C. PEACHEY
       Director, District Court Section
   6   Office of Immigration Litigation
   7   WILLIAM C. SILVIS
       Assistant Director
   8   SARAH B. FABIAN
   9   Senior Litigation Counsel
       FIZZA BATOOL
  10
       Trial Attorney
  11   United States Department of Justice
  12   Office of Immigration Litigation
       P.O. Box 868, Ben Franklin Station
  13   Washington, DC 20044
  14   Telephone: 202-616-4863
       Facsimile: 202-305-7000
  15
       Email: fizza.batool2@usdoj.gov
  16   Attorneys for Defendants
  17
  18                      UNITED STATES DISTRICT COURT

  19                     CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
  20
  21
  22   STATE OF CALIFORNIA, et al., )        Case No. 2:19-cv-7390 DMG(AGRx)
                                       )
  23           Plaintiffs,             )     STIPULATION RE BRIEFING
                                       )
  24   v.                              )     SCHEDULE ON PLAINTIFFS’
                                       )     SUPPLEMENTAL PRELIMINARY
  25   ALEJANDRO MAYORKAS,
       Secretary of Homeland Security, )     INJUNCTION MOTION
  26   et al.,                         )
                                       )     Hearing Date: August 13, 2021
  27           Defendants.             )     Time: 10:00 a.m.
  28                                   )     Hon. Dolly M. Gee
                                       )     [Proposed] Order Filed Concurrently
Case 2:19-cv-07390-DMG-AGR Document 129 Filed 07/15/21 Page 2 of 5 Page ID #:5051



   1         Pursuant to Local Civil Rule 7-1, the parties submit this third stipulation to
   2 extend the current briefing and hearing schedule set for consideration on Plaintiffs’
   3 preliminary injunction motion, as narrowed by Plaintiffs’ Supplemental Brief in
   4 Support of Preliminary Injunction filed on February 5, 2021. ECF No. 112.
   5         This is the parties’ third stipulation to extend the supplemental briefing and
   6 hearing schedule. See ECF No. 122. This request is not to cause any delay, but rather
   7 to ensure proper adjudication of the matter and to conserve the Court’s resources
   8 adequately and efficiently.
   9       WHEREAS, Defendants’ Supplemental Opposition Brief to Plaintiffs’
  10 Supplemental Brief is currently due on July 16, 2021. See ECF. No. 127.
  11         WHEREAS, Plaintiffs’ Supplemental Reply Brief is currently due on July 30,
  12 2021. See id.
  13       WHEREAS, a hearing is currently scheduled for August 13, 2021, at 10:00 a.m.
  14 on Plaintiffs’ narrowed Motion for Preliminary Injunction. Id.
  15       WHEREAS, on March 11, 2021, the Ninth Circuit granted Defendants’ request
  16 for a 90-day extension in Flores, et al. v. Garland, et al., No. 19-56326, (ECF. No. 87)
  17 to file a petition for rehearing or rehearing en banc, which was due on July 12, 2021.
  18 Subsequently, Flores Plaintiffs-Appellees filed a petition for panel rehearing in Flores,
  19 et al. v. Garland, et al., No. 19-56326, (ECF. No. 89) (“Flores petition”).
  20         WHEREAS, Defendants seek an extension here because the Flores petition
  21 seeks panel rehearing on the limited issue of whether the use of descriptive rather than
  22 mandatory language in the Department of Health and Human Services’ regulations is
  23 consistent with the Flores Settlement Agreement. Id. The use of descriptive rather than
  24 mandatory language is also at issue in the instant action. See ECF No. 112 at 15-19.1
  25         WHEREAS, the Ninth Circuit’s mandate will not issue until 7 days after entry
  26
       of an order denying a timely petition for panel rehearing, petition for rehearing en
  27
  28   1
        For the Court’s awareness and for consistency purposes, the page number citations
       correspond to the PDF pagination of the electronically filed documents.


                                                 1
Case 2:19-cv-07390-DMG-AGR Document 129 Filed 07/15/21 Page 3 of 5 Page ID #:5052



   1 banc, or motion for stay of mandate, whichever is later. See Fed. R. App. P. 41(b).
   2        WHEREAS, Defendants agree to wait for a period of 30 days from the date of
   3 the proposed hearing on Plaintiffs’ narrowed motion for preliminary injunction in this
   4 case before taking any action to limit the effect of this Court’s Flores injunction or of
   5 the Flores Settlement Agreement as they relate to the Department of Health and
   6 Human Services.
   7        THEREFORE, the parties agree and propose that the Court extend the
   8 supplemental briefing and hearing schedule on Plaintiffs’ narrowed preliminary
   9 injunction motion until after a decision on the Flores petition is rendered by the Ninth
  10 Circuit. Within 7 days of the Ninth Circuit’s decision on the Flores petition, the parties
  11 will submit a joint status report to this Court with a proposed briefing and hearing
  12 schedule for this case.
  13       For the foregoing reasons, the parties respectfully request that this Court grant
  14 the parties’ stipulated request.
  15
  16 Dated: July 15, 2021                            Respectfully submitted,
  17
  18 ROB BONTA                                       BRIAN M. BOYNTON
     Attorney General of California                  Acting Assistant Attorney General
  19 MICHAEL L. NEWMAN                               Civil Division
  20 Senior Assistant Attorney General
     SARAH E. BELTON                                 AUGUST E. FLENTJE
  21 Supervising Deputy Attorney General             Special Counsel
  22
     /s/ Virginia Corrigan                           WILLIAM C. PEACHEY
  23
     VIRGINIA CORRIGAN                               Director
  24 Deputy Attorney General                         District Court Section
  25 Attorneys for State of California               Office of Immigration Litigation
  26                                                 WILLIAM C. SILVIS
  27                                                 Assistant Director
  28



                                                 2
Case 2:19-cv-07390-DMG-AGR Document 129 Filed 07/15/21 Page 4 of 5 Page ID #:5053



   1                                                SARAH B. FABIAN
   2                                                Senior Litigation Counsel
   3                                                /s/ Fizza Batool
   4                                                FIZZA BATOOL
   5                                                Trial Attorney
                                                    United States Department of Justice
   6                                                Office of Immigration Litigation
   7                                                P.O. Box 868, Ben Franklin Station
                                                    Washington, DC 20044
   8                                                Telephone: 202-616-4863
   9                                                Facsimile: 202-305-7000
                                                    Email: fizza.batool2@usdoj.gov
  10
                                                    Attorneys for Defendants
  11
  12                          Attestation of Authorization to File
  13 All other signatories listed, and on whose behalf the filing is submitted, concur in
  14 the filing’s content and have authorized the filing.
  15
  16                                                /s/ Fizza Batool
                                                    FIZZA BATOOL
  17                                                Trial Attorney
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                3
Case 2:19-cv-07390-DMG-AGR Document 129 Filed 07/15/21 Page 5 of 5 Page ID #:5054



   1                             CERTIFICATE OF SERVICE
   2
   3 IT IS HEREBY CERTIFIED THAT:
   4
   5 I, Fizza Batool, am a citizen of the United States and am at least eighteen years of age.
   6 My business address is 450 Fifth Street, NW, Washington, DC 20001. I am not a party
   7 to the above-entitled action. I have caused service of the accompanying
   8 STIPULATION        RE    BRIEFING     SCHEDULE      ON    PLAINTIFFS’
   9 SUPPLEMENTAL PRELIMINARY INJUNCTION MOTION on all counsel of
  10 record, by electronically filing the foregoing with the Clerk of the District Court using
  11 its ECF System, which electronically provides notice. I also notified Plaintiffs’ counsel
  12 by electronic mail.
  13 I declare under penalty of perjury that the foregoing is true and correct.
  14
  15 DATED: July 15, 2021
  16
                                                          /s/ Fizza Batool
  17                                                      FIZZA BATOOL
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                 4
